Detailed Action
This office action is for US application number 15/968,096 evaluates the claims as filed on November 2, 2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2020 has been entered.

Response to Arguments
Applicant's arguments filed November 2, 2020 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Duggal and Voegele teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicants’ argument that Duggal and Voegele do not teach or suggest that the tubes are disposed on the entire longitudinal span and the light sources are disposed on the entire longitudinal span (Remarks p. 19), Examiner notes that how the entire longitudinal span can have both tubes and light sources on it is unclear as it is physically impossible to simultaneously have an entirety of a structure covered in tubes and the entirety of the same structure covered in light sources. As noted on page 13 of the final office action dated May 1, 2020, such is also not supported by the original disclosure. Examiner suggests amending consistent with previous suggestions that as, “said one or more tubes disposed [[on]]along the entire longitudinal span” in lines 6-7 and “said one or more light sources are disposed [[on]]along the entire longitudinal span” in lines 12-13. Further, Examiner notes that how the light sources and tubes are disposed/distributed/arranged along the longitudinal span or relative to one another have not been claimed but could potentially differentiate from the cited art.
With regards to Applicants’ argument that Duggal and Voegele do not teach or suggest that the elongate member is capable of being bent along the entire longitudinal span into a partial helix shape (Remarks p. 20), Examiner notes that the device of Duggal is disclosed to conform to a complex curvature dictated by an anatomical structure during surgery involving areas behind the human eye such that the retractor to bends around processes of the zygomatic bone of the human skull (¶38), i.e. an orbital socket, and construction of thin malleable materials (Figs. 7A and 7B, ¶s 52 and 54). Thus, Duggal discloses that the elongate member is capable of being bent along the entire longitudinal span into a partial helix shape, i.e. a rounded/curved shape in as much as Applicant’s device.
With regards to Applicants’ argument that the asserted combination of Voegele Fig. 7 embodiment changes the principle of operation of Duggal Fig. 4 embodiment or vice versa as Voegel purports to show a rigid disk in Fig. 7 which would render Duggal inoperable for its intended purpose (Remarks p. 20-21), Examiner notes that the embodiments of Voegele Figs. 7-1 to 7-13 have not been relied upon and thus this argument is moot. Instead, the embodiment of Voegele Fig. 2-7 has been provided as a teaching of suction tubes on a retractor as detailed below and on pages 17-20 of the final office action dated May 1, 2020.
With regards to Applicants’ argument that the claims would not have been obvious over Voegel or Duggal as Examiner’s reliance on the secondary reference of Duggal does not supply the deficiencies of the disclosures (Remarks p. 21), Examiner notes that Duggal is the primary reference in the rejection below and that of the final office action dated May 1, 2020. Examiner invites Applicant to identify the asserted deficiencies intended to be argued and notes that each limitation has been addressed in the rejection below and that of the final office action dated May 1, 2020.

Specification
The disclosure is objected to because of the following informalities:
Page 12 lines 15-16 should read “curved in the longitudinal direction along the longitudinal axis”.  
Page 20 line 19 should read “elongated member 11, 
Page 20 line 20 should read “along the entire longitudi[[anl]]nal”.
Appropriate correction is required.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
Claim 1 line 30 should read “disposed along the longitudinal span”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-4 and 18-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to “said one or more tubes disposed on the entire longitudinal span” in lines 6-7, “said one or more light sources are disposed on the entire longitudinal span” in lines 12-13, and “said tubes remain operable to provide suction in said one or more bent positions, wherein said tubes are capable of being bent, along the entire longitudinal span of said bent elongated member,” in lines 23-25 and how the entire longitudinal span can have both tubes and light sources on it as it is physically impossible to simultaneously have an entirety of a structure covered in tubes and the entirety of the same structure covered in light sources. As noted on page 13 of the final office action dated May 1, 2020, such is also not supported by the original disclosure. Further, there appears to be no disclosure of operability to provide suction along the entire longitudinal span of said bent elongated member or the tubes capable along the entire longitudinal span” in lines 6-7, “said one or more light sources are disposed [[on]]along the entire longitudinal span” in lines 12-13, and “said tubes remain operable to provide suction in said one or more bent positions, wherein said tubes are capable of being bent
Claim(s) 1 recites/recite the limitation "said bent elongated member" in line 30-31.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “said 
Claim(s) 2-4 and 18-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Duggal et al. (US 2018/0228483, hereinafter “Duggal”) in view of Voegele et al. (US 2006/0247500, hereinafter “Voegele”).
As to claims 1, 2, 4, and 18-20, Duggal discloses a retractor device (700, ¶52) capable of use for accessing an anatomical region of a subject (¶38 discloses use for accessing regions posterior to the human eyeball), said retractor device comprising: an elongated member (see illustration of Fig. 7F) having a distal end (see illustration of Fig. 7F) and a proximal end (see illustration of Fig. 7F) with a longitudinal span (see illustration of Fig. 7F) extending there between (Fig. 7F) along a longitudinal axis (horizontal as shown in Fig. 7F), wherein said distal end of said elongated member is capable of accessing the anatomical region (Fig. 7F, ¶s 38 and 52); one or more light sources (750s) coupled to said elongated member (Fig. 7F), wherein said one or more light sources are disposed along the entire longitudinal span of said elongated member (Fig. 7F), said light sources capable of providing light (¶s 44 and 57), and said light sources capable of providing lighting to the anatomical region (Fig. 4, ¶s 38, 44, and 57); and said elongated member is capable of being bent in one or more positions along the entire longitudinal span in response to manual forces that may be applied by a user onto said elongated member (Figs. 7A-7F, ¶s 37, 38, 52, 54, 55, 56, and 45), wherein: claim 2, Duggal discloses that said elongated member is comprised of malleable material (¶s 38 and 52) possessing a modulus of elasticity or Young's modulus in the range of about 60 GPa to about 250 GPa (¶53). As to claim 4, Duggal discloses that said elongated member is comprised of malleable material (¶s 38 and 52) where said malleable material is defined as being capable of being bent in said one or more positions in response to the manual forces by the user (¶s 37, 38, 52, 54, and 56) but not substantially bending in response to forces incurred from said elongated member accessing the anatomical region (¶s 37, 38, 52, 54, and 56, shown for alternate embodiments of Figs. 1-3; ¶52 discloses bending with sufficient rigidity to maintain shape during surgical procedures). As to claim 18, Duggal discloses that the access of claim 19, Duggal discloses that said elongated member is capable of elevating tissue of the anatomical region (¶s 38 and 52, shown for an alternate embodiment in Figs. 1-3). As to claim 20, Duggal discloses that said elongated member is capable of retracting tissue of the anatomical region (¶s 38 and 52, shown for an alternate embodiment in Fig. 1).
Duggal is silent to one or more tubes capable of providing suction, said one or more tubes disposed along the entire longitudinal span of the said elongated member, and said one or more tubes include a distal aperture, wherein said distal apertures of said tubes are located at or proximate to the distal end of said elongated member, and said distal apertures are configured to provide the suction to the anatomical region; wherein said tubes remain operable to provide suction in said one or more bent positions, wherein said tubes are capable of being bent. 
Voegele teaches a similar retractor device (282, Fig. 2-7) comprising: an elongated member (Fig. 2-7, e.g. shown in Fig. 2-1, 6-12, and 6-13 for alternate embodiments) having a distal end (see illustration of Fig. 2-7) and a proximal end (see illustration of Fig. 2-7) with a longitudinal span (see illustration of Fig. 2-7) extending there between (Fig. 2-7) along a longitudinal axis (vertical as shown in Fig. 2-7);  one or more tubes (see illustration of Fig. 2-7, ¶209 discloses 8 access channels extending between ports 291-298 to ports 291’-298’, ¶212 discloses that the access channels are extruded tubes) capable of providing suction (¶211 discloses that 235 is a vacuum source connected to ports 294 and 294’), said one or more tubes disposed along the entire longitudinal span of the said elongated member (Fig. 2-7, see illustration of Fig. 2-
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the retractor device as disclosed by Duggal with by adding the one or more tubes as taught by Voegele in order to permit suction of fluids out of the body cavity (Voegele ¶211). 


    PNG
    media_image1.png
    386
    973
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    664
    1129
    media_image2.png
    Greyscale


As to claims 2 and 3, the combination of Duggal and Voegele discloses the invention of claims 1 and 21 as well as said elongated member being comprised of malleable material (¶s 38 and 52) with a thicker material with a bulk modulus for other surgical procedures of approximately in the range of 150 GPa to 250 GPa for increasing rigidity (Duggal ¶53 and ¶s 38 and 45 disclose a malleable retractor)
The combination of Duggal and Voegele is silent to said malleable material possessing a modulus of elasticity or Young's modulus in the range of about 190 GPa to about 205 GPa.
The combination of Duggal and Voegele discloses that the modulus of elasticity needs to be optimized to provide a rigidity desired for the desired surgical function. As seen in Figs. 4-5b and 7A-7F, the modulus of elasticity determines the ability to contour to complex curvatures and as such the modulus of elasticity is a result effect variable in that changing the value changes the surgical function.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the device by selecting said malleable material with a modulus of elasticity of the combination of Duggal and Voegele with the modulus of elasticity in the range of about 190 GPa to about 205 GPa as a matter of routine optimization in order to permit a surgeon to conform the retractor to accord to a complex curvature dictated by an anatomical structure or feature to permit illumination during surgery involving areas behind (e.g., posterior to) the human eye such that the retractor to bends around processes of the zygomatic bone of the human skull so that regions posterior to the human eyeball may be viewed (Duggal ¶38) and since it has been held In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05.II.A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/AMY R SIPP/Primary Examiner, Art Unit 3775